                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND
___________________________________
                                    )
JOSHUA ROBINSON,                    )
                                    )    C.A. No. 16-105 WES
          Plaintiff,                )
                                    )
     v.                             )
                                    )
CITY OF PROVIDENCE, by and through )
its treasurer, James J. Lombardi    )
III, alias, and DAVID D. ALLEN,     )
alias, CHRISTOPHER ZIROLI, alias, )
MARK HUBBARD, alias, SEAN LAFFERTY,)
alias, MATTHEW McGLOIN, alias,      )
MATTHEW RAMPONE, JEROME LYNCH,      )
alias, CLIFFORD TORRES, alias, and )
JOSEPH DONNELLY, alias.             )
                                    )
          Defendants.               )
___________________________________)

                           MEMORANDUM AND ORDER

WILLIAM E. SMITH, Chief Judge.

      Plaintiff   Joshua    Robinson   has    filed    a    ten-count    amended

complaint asserting various claims against the City of Providence

and several of its police officers.          See generally Compl., ECF No.

58.    The   complaint     charges   illegality   on       the   part   of   these

Defendants for their respective roles in an alleged beating and

subsequent prosecution of Robinson.           Id. ¶¶ 1–2.        All that is at

issue now, though, is the City’s motion to dismiss count ten of

the complaint.    See generally Mot. to Dismiss, ECF No. 61.                  This

motion is DENIED.
     In count ten, Robinson maintains that the City violated 42

U.S.C. § 1983 by creating a culture supportive of police misconduct

by   routinely       failing     to   adequately           discipline    misbehaving

officers.      Compl.       ¶¶   115–17.       This    culture,       Robinson   says,

contributed    to    his    injuries.          Id.     This     culture,   moreover,

according to Robinson, is the result of a civilian-complaint

procedure     that     is    ineffectual        by     design     —     intentionally

frustrating investigation of citizens’ concerns — which results in

a miniscule number of sustained complaints every year.                     Id. ¶¶ 76–

85, 115–17.

     Robinson has much work to do in order to get this claim to

trial.    See e.g., Hocking v. City of Roseville, No. Civ. S-06-0316

RRB EFB, 2008 WL 1808250, at *7 (E.D. Cal. Apr. 22, 2008) (granting

summary     judgment       for   municipality         on    similar     claim    where

plaintiffs “did not present any expert testimony demonstrating

that the City is responsible for creating or maintaining a policy

whereby civilian complaints are meaningless.                  Nor did [p]laintiffs

present any other evidence demonstrating that the investigations

into citizen complaints against police officers in general, or

[defendant officers] in particular, were cursory, inadequate or

meaningless.”).

     But at this early stage of the litigation — where the Court

takes his averments as true and makes all reasonable inferences in

his favor, Gargano v. Liberty Int’l Underwriters, Inc., 572 F.3d

                                           2
45, 48 (1st Cir. 2009) — his claim in count ten must be said to

state a claim upon which relief may be granted.                        See, e.g., Beck

v.   City   of   Pittsburgh,       89     F.3d    966,     973–76      (3d       Cir.   1996)

(reversing judgment as a matter of law where, inter alia, citizen-

complaint     procedures     were   “structured            to   curtail      disciplinary

action and stifle investigations into the credibility of the City’s

police officers”); Douglas v. City of Springfield, C.A. No. 14-

30210-MAP, 2017 WL 123422, at *10 (D. Mass. Jan. 12, 2017) (“If a

jury concluded that Springfield’s [citizen-complaint] process was

ineffective or weak, it could further conclude that a resulting

failure to take appropriate action in response to complaints of

excessive force might lead Springfield’s officers to believe such

conduct     would   be   tolerated.”).          “Tolerance       of   unconstitutional

conduct,”     the    First      Circuit    has        agreed,    “is    tantamount         to

encouragement       of   such    conduct        and   is    therefore        a    basis   for

municipal liability.”           Foley v. City of Lowell, 948 F.2d 10, 14–

15 (1st Cir. 1991) (quoting Skibo v. City of New York, 109 F.R.D.

58, 65 (E.D.N.Y. 1985)); accord Bielevicz v. Dubinon, 915 F.2d

845, 851 (3d Cir. 1990) (“[I]t is logical to assume that continued

official     tolerance    of    repeated        misconduct       facilitates        similar

unlawful actions in the future.”).

      This Court recently said as much about an identical claim in

another case.       See Howie v. City of Providence ex rel. Lombardi,

C.A. No. 17-604-JJM-LDA, 2019 WL 320497, at *3 (D.R.I. Jan. 24,

                                            3
2019) (McConnell, J.) (denying motion for judgment on the pleadings

where     plaintiff   alleged   “that   the   City   has   cultivated   an

environment in which Providence Police officers are undeterred

from misconduct because of the City’s lack of discipline, training,

and/or oversight”).

        The City’s motion to dismiss, ECF No. 61, is DENIED for the

foregoing reasons.       Also for the foregoing reasons, the Court

modifies Magistrate Judge Lincoln D. Almond’s order, ECF No. 39,

regarding the City’s discovery obligations.          Without the benefit

of Robinson’s amended complaint, Magistrate Judge Almond limited

the responses the City was required to give to two of Robinson’s

interrogatories.      Mem. & Order 4–5.   But because answers to these

interrogatories — numbers six and ten — are relevant to the

cognizable claim in count ten, the City shall now fully respond to

them.    See Groark v. Timek, 989 F. Supp. 2d 378, 394 (D.N.J. 2013)

(“[T]he requested [citizen-complaint] files are fair game for

discovery because they are directly relevant to plaintiff’s claim

that Atlantic City's [citizen-complaint] process is a sham and

that Atlantic City failed to properly train its officers.”).

IT IS SO ORDERED.



William E. Smith
Chief Judge
Date: January 31, 2019



                                    4
